Citation Nr: 0316319	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-01 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.


ATTORNEY FOR THE BOARD

J. W. Loeb

REMAND

The veteran, who served on active duty from April 1943 to 
July 1946, died in June 1999.  The appellant is the widow of 
the veteran.

In October 2001, a decision of the Board of Veterans' Appeals 
(Board) denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  In 
January 2003, the Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision and remanded this case 
to the Board, based on a December 2002 Joint Motion To Remand 
In Part The Decision Of The Board Of Veterans' Appeals And To 
Stay Further Proceedings (the Joint Motion).  In essence, the 
Joint Motion concluded that the October 2001 Board decision 
relied on a medical opinion that violated the Court's ruling 
in Stegall v. West, 11 Vet. App. 268 (1998) because the 
Department of Veterans Affairs Regional Office (RO) failed to 
follow the Board's May 2001 remand instructions.  While the 
RO obtained a medical nexus opinion as a result of the May 
2001 Board remand, the opinion failed to include a supporting 
rationale or explanation, as specified by the Board remand 
instructions.  

Additional medical evidence, in the form of a May 2003 
statement from J.R.G., M.D., has been added to the file since 
the most recent Supplemental Statement of the Case without a 
waiver of RO review.  In a recent decision, United States 
Court of Appeals for the Federal Circuit noted that when the 
Board considers additional evidence without remanding the 
case to the RO for initial consideration, this is 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal"  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, remand is required.  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

As noted in the October 2001 Board decision, in August 2001 
VA temporarily suspended the adjudication of claims for 
Dependency and Indemnity Compensation benefits under the 
provisions of 38 U.S.C. § 1318 where a veteran was not rated 
totally disabled for a continuous period of at least ten 
years prior to death, or at least five years from the 
veteran's release from active duty, in response to the United 
States Court of Appeals for the Federal Circuit's (Federal 
Circuit) decision in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (FED. Cir. 2001)(NOVA I), as such cases might involve 
"hypothetical entitlement."  The stay was to remain in 
effect pending completion of VA rulemaking specified by the 
Federal Circuit.  

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d  1373 (Fed. Cir. 
2003) (NOVA II).  In NOVA II, the Federal Circuit revised the 
stay order imposed in NOVA I, directing VA to process all DIC 
claims, including "hypothetical entitlement" claims, except 
for claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.

This case is REMANDED to Veterans Benefits Administration 
(VBA) for the following actions:  

1.  VBA should have a physician who has had 
no previous involvement with this case review 
the veteran's claims folder and render an 
opinion as to whether it is at least as 
likely as not that one or more of the 
veteran's service-connected disabilities 
caused or chronically worsened his 
cardiovascular disease or prostate cancer or 
otherwise played a material causal role in 
the veteran's death.  The physician should 
provide supporting rationale for the opinion.  
Without limiting the foregoing, the reviewing 
physician should comment on the relationship, 
if any, between the veteran's long-standing 
service-connected prostatitis and the 
prostate cancer referred to in the veteran's 
death certificate. 

2.  Thereafter, VBA should readjudicate the 
appellant's claims listed on the title page, 
taking into consideration any and all 
evidence which has been added to the record 
since its last adjudicative action.  If the 
benefits sought on appeal remain denied, the 
appellant and her attorney should be provided 
a Supplemental Statement of the Case.  The 
appellant should be given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



